53 N.Y.2d 975 (1981)
In the Matter of Consolidated Edison Company of New York, Inc., Respondent,
v.
State Board of Equalization and Assessment, Appellant, and Village of Pleasantville et al., Intervenors-Appellants.
Court of Appeals of the State of New York.
Argued April 29, 1981.
Decided June 2, 1981.
Robert Abrams, Attorney-General (Shirley Adelson Siegel, Vernon Stuart and Michael S. Buskus of counsel), for appellant.
Michael Whiteman and Melvin H. Osterman, Jr., for Westchester Municipalities, intervenors-appellants.
Marvin S. Fink for Village of Scarsdale, intervenor-appellant.
Henry J. Smith for City of Mount Vernon and others, intervenors-appellants.
Allen G. Schwartz, Corporation Counsel (John P. McArthur of counsel), for City of New York, intervenor-appellant.
Martin B. Cowan, Ernest J. Williams, Robert G. Desmond, Robert A. Machleder and Mark S. Tulis for respondent.
Concur: Judges JASEN, GABRIELLI, WACHTLER and FUCHSBERG. Chief Judge COOKE and Judges JONES and MEYER dissent and vote to reverse for reasons stated in the opinion by Justice HAROLD E. KOREMAN at Special Term (98 Misc. 2d 491).
Order affirmed, with costs, for reasons stated in the opinion by Presiding Justice A. FRANKLIN MAHONEY at the Appellate Division (73 AD2d 31). Question certified answered in the affirmative.